Citation Nr: 0926709	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  07-06 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation higher than 50 percent 
for service-connected major depressive disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his caretaker


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1970 to November 
1971.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.

In April 2009, the Veteran and his caretaker testified at a 
Travel Board hearing in front of the undersigned Veterans Law 
Judge.  The transcript of the hearing has been reviewed and 
is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the aforementioned April 2009 Travel Board hearing, 
the Veteran's caretaker testified that the Veteran's 
condition has worsened in the past six months to one year, 
possibly due to his physical conditions that are not service 
connected.  However, the claims file does not contain 
treatment records dated after March 2007 despite all 
indications that the Veteran continued treatment past that 
date and the Veteran most recently underwent a compensation 
and pension examination in April 2006.  The United States 
Court of Appeals for Veterans Claims has held that when a 
veteran alleges that his service-connected disability has 
worsened since he was previously examined, a new examination 
may be required to evaluate the current degree of impairment.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (stating 
that a veteran is entitled to a new examination after a two-
year period between the last VA examination and the veteran's 
contention that the pertinent disability had increased in 
severity).  Thus, the Board finds a remand is necessary in 
order to afford the Veteran with another compensation and 
pension examination to ascertain the current status of his 
service-connected major depressive disorder.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).
Moreover, the Veteran stated numerous times that he was 
receiving Social Security benefits throughout this appeal.  
VA has a duty to obtain Social Security Administration (SSA) 
records when they may be relevant to a claim.  The medical 
and legal documents pertaining to this application have not 
been associated with the claims folder.  The possibility that 
SSA records could contain evidence relevant to the claim 
cannot be foreclosed absent a review of those records.  
Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  

Accordingly, the case is REMANDED for the following action:

1.  Request all VA treatment records from 
the Denver VA Medical Center that have not 
yet been associated with the claims file.  
If no records can be found, indicate that 
the records do not exist and whether 
further efforts to obtain the records 
would be futile.
  
2.  Thereafter, schedule the Veteran an 
appropriate medical examination to 
determine the nature and extent of any 
current manifestations of his major 
depressive disorder.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and all 
findings reported in detail.  The claims 
file and a copy of this remand should be 
made available for review in connection 
with the examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.

The examiner should describe all 
symptomatology related to the Veteran's 
service-connected major depressive 
disorder.  The examiner should further 
provide an opinion regarding the impact of 
the Veteran's service-connected major 
depressive disorder on his ability to 
work.  

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the Veteran's service-
connected major depressive disorder and 
any other nonservice-connected disorders 
or disabilities that may be found.  If it 
is medically impossible to distinguish 
among symptomatology resulting from the 
disorders, the examiner should state this 
in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Obtain all medical and legal documents 
pertaining to the Veteran's application(s) 
for SSA disability benefits.  If no 
records can be found, indicate that the 
records do not exist and whether further 
efforts to obtain the records would be 
futile.

4.  After any additional development 
deemed necessary is accomplished, the 
Veteran's application to reopen his claim 
for service connection for schizophrenia 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
Veteran should be provided with a 
Supplemental Statement of the Case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law, as well as regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




